DETAILED ACTION
Claims 1, 5-8, 10, 15-19 are allowed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The following prior arts were considered but do not teach performing subsequent operations/verifications when identifying a transformed expected image matching unmasked stretched or skewed portions of a transformed reference image with text characters associated with a reference image, whether viewed in alone or in combination with one another.
 Gong et al. (US-PGPUB-NO: 2018/0173614 A1) teaches device independent application testing.
 Varadarajan (US-PGPUB-NO: 2015/0378968 A1) teaches determining whether a user interface is broken after modification.
 Wagner et al. (US-PGPUB-NO: 2011/0286631 A1) teaches a mobile platform which detects and tracks a target in real time to create an occlusion mask.
 Davila et al. (US-PGPUB-NO: 2012/0064204 A1) teaches online decorating system for editable products.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENIN PAULINO whose telephone number is (571)270-1734. The examiner can normally be reached Week 1: Mon-Thu 7:30am - 5:00pm Week 2: Mon-Thu 7:30am - 5:00pm and Fri 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/LENIN PAULINO/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193